Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
Claims 19, 22, 23, and 24 are cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ripenhoff et al. (US 2005/0126558).
Regarding claim 1, Ripenhoff et al. discloses a mounting bracket (e.g. 130) configured to mount a condensate trap (82) to a heating, ventilating, and air conditioning (HVAC) system (10), where the condensate trap is configured to mount to the HVAC system in multiple orientations relative to the HVAC system (Paragraphs 14 and 42) and to receive a flow of condensate into an inner cavity (140, 146) of the condensate trap induced by gravity in each orientation of the multiple orientations (Paragraphs 14 and 42), where the inner cavity is configured to retain condensate from the HVAC system independently of the mounting bracket (Figures 14-16: The mounting bracket does not define the inner cavity of the condensate trap), and where the mounting bracket comprises a first flat surface and a second flat surface extending cross-wise to the first flat surface (Annotated Figure 14).

    PNG
    media_image1.png
    308
    328
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ripenhoff et al. (US 2005/0126558), and further in view of Hodges et al. (US 9,322,570).
Regarding claim 2, Ripenhoff et al. discloses a mounting bracket as discussed above, further comprising:
A mounting portion comprising (i.e. defined by) the first flat surface (Annotated Figure 14), where the first flat surface is (i.e. defines) a condensate trap mounting surface (Annotated Figure 14: The first flat surface is attached/mounted to the condensate trap), and
A unit mounting portion comprising (i.e. defined by) the second flat surface (Annotated Figure 14), where the second flat surface is a unit mounting surface that is substantially perpendicular to the condensate trap mounting surface (Annotated Figure 14), where the unit mounting surface is configured to abut a surface of the HVAC system when the unit mounting portion is mounted to the HVAC system (Figure 1 and Paragraphs 39-41).
However, Ripenhoff et al. does not teach or disclose that the mounting portion comprises a mounting receiving portion configured to receive a fastener to mount the condensate trap to the condensate trap mounting surface.
Hodges et al. discloses a mounting bracket (e.g. 165) configured to mount a condensate trap (130) to a heating, ventilating, and air conditioning (HVAC) system (110), where the mounting bracket includes: a first flat surface (167) and a second flat surface (166) extending cross-wise to the first flat surface (Figure 5), a mounting portion comprising (i.e. defined by) the first flat surface (Figure 5), where the first flat surface is (i.e. defines) a condensate trap mounting surface (Figure 5: The first flat surface is attached/mounted to the condensate trap via 168), where the mounting portion comprises a mounting receiving portion (i.e. openings) configured to receive a fastener to mount the condensate trap to the condensate trap mounting surface (Figure 5 and Paragraph 3: The mounting portion defines openings configured to receive a fastener 172, 174), and a unit mounting portion comprising (i.e. defined by) the second flat surface (Figure 5), where the second flat surface is a unit mounting surface that is substantially perpendicular to the condensate trap mounting surface (Figure 5), where the unit mounting surface is configured to abut a surface of the HVAC system when the unit mounting portion is mounted to the HVAC system (Figures 5-7 and Paragraph 33).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the mounting bracket as disclosed by Ripenhoff et al. with a mounting portion comprising a mounting receiving portion as taught by Hodges et al. to improve condensate trap serviceability in the event of damage by configuring the mounting bracket as a separate and distinct component from a condensate trap that is independently replaceable.  Note: It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.
Regarding claim 3, Ripenhoff et al. discloses a mounting bracket as discussed above, where the unit mounting surface defines a fitting receiving portion (132), where the fitting receiving portion of the unit mounting portion is configured to receive a threaded portion of a fitting (Paragraph 40: A threaded fastener), where the mounting bracket is configured to mount to the HVAC system via the threaded portion of the fitting extending through the fitting receiving portion and threading into receiving threads at a condensate output of the HVAC system (Figure 1 and Paragraphs 39-41).

Claims 4, 7, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 5,704,343), and further in view of Hodges et al. (US 9,322,570) and Ripenhoff et al. (US 2005/0126558).
Regarding claim 4, Ahn et al. discloses a kit for managing condensate of a heating, ventilating, and air conditioning (HVAC) system (10), comprising:
A condensate trap (60) having an inlet port (90, 92) and an outlet port (68, 94) in fluid communication with a cavity (96, 98, 100) within the condensate trap, where the condensate trap is configured to retain a volume of the condensate received from the HVAC system (Figures 3-5 and Col. 4, lines 9-48),
A mounting bracket comprising:
A mounting portion (Annotated Figure 3) with a condensate trap mounting surface (Annotated Figure 3: See edge of the mounting portion that connects with the condensate trap), and
A unit mounting portion (Annotated Figure 3) defining a unit mounting surface that is substantially perpendicular to the condensate trap mounting surface (Annotated Figure 3), where the unit mounting surface defines a second flat surface (Annotated Figure 3), and where the cavity of the condensate trap is defined by the condensate trap independent of the mounting bracket (Figures 3-5: The mounting bracket does not define the inner cavity of the condensate trap).
However, Ahn et al. does not explicitly teach or disclose the condensate trap mounting surface as a first flat surface to which the condensate trap is mounted thereto.
Hodges et al. teaches a kit for managing condensate of a heating, ventilating, and air conditioning (HVAC) system (110), comprising: a condensate trap (130) and a mounting bracket (165), the mounting bracket comprising: a mounting portion (167) defining a condensate trap mounting surface configured to have the condensate trap mounted thereto (Figure 5), where the condensate trap mounting surface defines a first flat surface (Figure 5), and a unit mounting portion (166) defining a unit mounting surface that is substantially perpendicular to the condensate trap mounting surface (Annotated Figure 5), where the unit mounting surface defines a second flat surface (Figure 1).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the mounting bracket as disclosed by Ahn et al. with a mounting portion defining a condensate trap mounting surface that is a first flat surface perpendicular to a second flat surface as taught by Hodges et al. to improve condensate trap serviceability in the event of damage by configuring the mounting bracket as a separate and distinct component from a condensate trap that is independently replaceable.  Note: It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.
Ahn et al. further discloses A conduit (64, 66) configured to create a fluid communication path between the inlet port of the condensate trap and an outlet of the HVAC system (Figures 1-2), where the condensate trap is configured to be installed in a vertical orientation with the outlet port of the condensate trap facing downward with respect to gravity and the inlet port of the condensate trap facing upward with respect to gravity in a first configuration of the kit with the HVAC system (Figure 1) and in a second configuration of the kit with the HVAC system (Figure 2), where the HVAC system is oriented vertically in the first configuration of the kit (Figure 1).
However, Ahn et al. does not explicitly teach or disclose that the HVAC system is oriented horizontally in the second configuration of the kit
Ripenhoff et al. teaches a mounting bracket (e.g. 130) configured to mount a condensate trap (82) to a heating, ventilating, and air conditioning (HVAC) system (10), where the condensate trap is configured to mount to the HVAC system in multiple orientations relative to the HVAC system (Paragraphs 14 and 42), where the HVAC system is oriented vertically in a first configuration of the kit (Figures 1-2), and where the HVAC system is oriented horizontally in the second configuration of the kit (Figures 3-4).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the HVAC system as disclosed by Ahn et al. in vertical and horizontal orientations as taught by Ripenhoff et al. to improve condensate trap versatility by enabling a HVAC system to be configured in any orientation based upon system requirements and/or installation location restrictions.

    PNG
    media_image2.png
    277
    407
    media_image2.png
    Greyscale

Regarding claim 7, Ahn et al. as modified by Ripenhoff et al. discloses a kit for managing condensate of a heating, ventilating, and air conditioning (HVAC) system that is configured in horizontal or vertical orientations as discussed above, further comprising: instructions (i.e. the disclosure of Ahn et al. US 5,704,343 in and of itself constitutes a set of instructions since the disclosure of a patent or a patent application sets forth how to make or use an invention, see MPEP 2164).
Note: The recitation “first instructions to mount the condensate trap directly to a first surface of the HVAC system in the first configuration of the kit; and second instructions to mount the condensate trap to the first surface of the HVAC system via the mounting bracket in the second configuration of the kit” (lines 2-7) is directed to instructions for assembly constitute non-functional printed matter that do not distinguish a claimed product from an otherwise identical prior art product. See In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004), where it was found that claim directed to a kit requiring instructions and a buffer agent was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent even though the content of the instructions differed (MPEP 2112.01).  In the instant case, while the recited instructions differ from Ahn et al., the recited kit -including at least a condensate trap, mounting bracket, and conduit- does not is not distinguished from the kit -including at least a condensate trap, mounting bracket, and conduit- as disclosed by Ahn et al.
Regarding claim 8, Ahn et al. as modified by Ripenhoff et al. discloses a kit for managing condensate of a heating, ventilating, and air conditioning (HVAC) system that is configured in horizontal or vertical orientations as discussed above, further comprising: instructions (i.e. the disclosure of Ahn et al. US 5,704,343 in and of itself constitutes a set of instructions since the disclosure of a patent or a patent application sets forth how to make or use an invention, see MPEP 2164).
Note: The recitation “the second instructions further comprise instructions to mount the unit mounting portion of the mounting bracket to the first surface of the HVAC system and to mount the condensate trap to the condensate trap mounting surface of the mounting bracket in the second configuration of the kit” (lines 1-4) is directed to instructions for assembly constitute non-functional printed matter that do not distinguish a claimed product from an otherwise identical prior art product. See In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004), where it was found that claim directed to a kit requiring instructions and a buffer agent was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent even though the content of the instructions differed (MPEP 2112.01).  In the instant case, while the recited instructions differ from Ahn et al., the recited kit -including at least a condensate trap, mounting bracket, and conduit- does not is not distinguished from the kit -including at least a condensate trap, mounting bracket, and conduit- as disclosed by Ahn et al.
Regarding claim 9, Ahn et al. as modified by Ripenhoff et al. discloses a kit for managing condensate of a heating, ventilating, and air conditioning (HVAC) system that is configured in horizontal or vertical orientations as discussed above, further comprising: instructions (i.e. the disclosure of Ahn et al. US 5,704,343 in and of itself constitutes a set of instructions since the disclosure of a patent or a patent application sets forth how to make or use an invention, see MPEP 2164).
Note: The recitation “the first instructions further comprise instructions to connect the outlet of the HVAC system to the inlet port of the condensate trap via a bent fitting in the first configuration of the kit; and wherein the second instructions further comprise instructions to connect the outlet of the HVAC system to the inlet port of the condensate trap via a straight fitting in the second configuration of the kit” (lines 1-7) is directed to instructions for assembly constitute non-functional printed matter that do not distinguish a claimed product from an otherwise identical prior art product. See In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004), where it was found that claim directed to a kit requiring instructions and a buffer agent was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent even though the content of the instructions differed (MPEP 2112.01).  In the instant case, while the recited instructions differ from Ahn et al., the recited kit -including at least a condensate trap, mounting bracket, and conduit- does not is not distinguished from the kit -including at least a condensate trap, mounting bracket, and conduit- as disclosed by Ahn et al.
Regarding claim 12, Ahn et al. as modified by Ripenhoff et al. discloses a kit for managing condensate of a heating, ventilating, and air conditioning (HVAC) system that is configured in horizontal or vertical orientations as discussed above.
However, Ripenhoff et al. does not teach or disclose that the mounting portion comprises a mounting receiving portion configured to receive a fastener to mount the condensate trap to the condensate trap mounting surface.
Hodges et al. discloses a mounting bracket (e.g. 165) configured to mount a condensate trap (130) to a heating, ventilating, and air conditioning (HVAC) system (110), where the mounting bracket includes: a first flat surface (167) and a second flat surface (166) extending cross-wise to the first flat surface (Figure 5), a mounting portion comprising (i.e. defined by) the first flat surface (Figure 5), where the first flat surface is (i.e. defines) a condensate trap mounting surface (Figure 5: The first flat surface is attached/mounted to the condensate trap via 168), where the mounting portion comprises a mounting receiving portion (i.e. openings) configured to receive a fastener to mount the condensate trap to the condensate trap mounting surface (Figure 5 and Paragraph 3: The mounting portion defines openings configured to receive a fastener 172, 174), and a unit mounting portion comprising (i.e. defined by) the second flat surface (Figure 5), where the second flat surface is a unit mounting surface that is substantially perpendicular to the condensate trap mounting surface (Figure 5), where the unit mounting surface is configured to abut a surface of the HVAC system when the unit mounting portion is mounted to the HVAC system (Figures 5-7 and Paragraph 33).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the mounting bracket as disclosed by Ahn et al. with a mounting portion comprising a mounting receiving portion as taught by Hodges et al. to improve condensate trap serviceability in the event of damage by configuring the mounting bracket as a separate and distinct component from a condensate trap that is independently replaceable.  Note: It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 5,704,343), Hodges et al. (US 9,322,570), and Ripenhoff et al. (US 2005/0126558), and further in view of Rimmer (US 9,958,182).
Regarding claim 5, Ahn et al. as modified by Ripenhoff et al. discloses a kit for managing condensate of a heating, ventilating, and air conditioning (HVAC) system that is configured in horizontal or vertical orientations as discussed above.
While Ahn et al. discloses a tube (64, 66) connected between the inlet port of the condensate trap and the outlet of the HVAC system (Figures 1-2), Ahn et al. does not explicitly teach or disclose a straight fitting with a threaded portion that connects the tube to the outlet of the HVAC system.
Rimmer teaches a fluid connection for managing condensate of a heating, ventilating and air conditioning (HVAC) system, comprising: an element (10) of a HVAC system (100) defining an outlet (22) of the HVAC system and a conduit (32), where a straight fitting (30) having a threaded portion (Col. 4, lines 26-40) is configured to be threaded into the outlet of the HVAC system (Col. 4, lines 26-40 and Figure 7), and where a tube (i.e. the conduit 32) is configured to be affixed to the straight fitting at a first end (Col. 4, lines 26-40 and Figure 7).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the tube as disclosed by Ahn et al. with a threaded straight fitting as taught by Rimmer to improve HVAC system serviceability by enabling individual components of a fluid connection as removable for cleaning, repairing, and replacement.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 5,704,343), Hodges et al. (US 9,322,570), Ripenhoff et al. (US 2005/0126558), and Rimmer (US 9,958,182), and further in view of Neeson et al. (US 2,048,282).
Regarding claims 6 and 10, Ahn et al. as modified by Ripenhoff et al. discloses a kit for managing condensate of a heating, ventilating, and air conditioning (HVAC) system that is configured in horizontal or vertical orientations as discussed above.
While Ahn et al. discloses a tube (64, 66) connected between the inlet port of the condensate trap and the outlet of the HVAC system (Figures 1-2), Ahn et al. does not explicitly teach or disclose a bent fitting with a threaded portion that connects the tube to the outlet of the HVAC system.
Neeson et al. teaches a fluid connection for managing condensate of a heating, ventilating and air conditioning (HVAC) system, comprising: an element (25) of a HVAC system (1) defining an outlet (Figure 5: Defined by 32 passing through an aperture in 18) of the HVAC system and a conduit (30), where (claim 6) a bent fitting (39) having a threaded portion (36) is configured to be threaded into the outlet of the HVAC system (Page 2, Col. 2, lines 23-47 and Figure 7), and where a tube (i.e. the conduit 30) is configured to be affixed to the bent fitting at a first end (Figure 7), where (claim 10) the bent fitting is configured to be threaded into the outlet of the HVAC system (Page 2, Col. 2, lines 23-47 and Figure 5).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the tube as disclosed by Ahn et al. with a threaded bent fitting as taught by Neeson et al. to improve HVAC system versatility by providing a low-profile fluidic connection to a condensate draining tube capable of being manipulated and moved to a desirable location.

Claims 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 5,704,343), and further in view of Rimmer (US 9,958,182).
Regarding claim 14, Ahn et al. discloses a kit for managing condensate of a heating, ventilating, and air conditioning (HVAC) system (10), comprising:
A condensate trap (60) having an inlet port (90, 92) and an outlet port (68, 94) in fluid communication with a cavity (96, 98, 100) within the condensate trap, where the condensate trap is configured to retain a volume of the condensate received from the HVAC system (Figures 3-5 and Col. 4, lines 9-48), where the inlet port faces upward with respect to gravity (Figures 1-2) and the outlet port faces downward with respect to gravity (Figures 1-2) in each mounted orientating of a plurality of mounted orientations of the condensate trap with the HVAC system (Figures 1-2),
A mounting bracket having a mounting portion with a condensate trap mounting surface configured to have the condensate trap mounted thereto (Annotated Figure 3), and a unit mounting portion having a unit mounting surface that is substantially perpendicular to the condensate trap mounting surface (Annotated Figure 3), where the condensate trap mounting surface is a flat surface (Annotated Figure 3), where the cavity is defined by the condensate trap independently of the mounting bracket (Figures 3-5: The mounting bracket does not define the inner cavity of the condensate trap).
While Ahn et al. discloses a tube (64, 66) that defines a communication path between the inlet port of the condensate trap and the outlet of the HVAC system (Figures 1-2), Ahn et al. does not explicitly teach or disclose a fitting with a threaded portion that connects the tube to the outlet of the HVAC system.
Rimmer teaches a fluid connection for managing condensate of a heating, ventilating and air conditioning (HVAC) system, comprising: an element (10) of a HVAC system (100) defining an outlet (22) of the HVAC system and a conduit (32), where a fitting (30) having a threaded portion (Col. 4, lines 26-40) is configured to be threaded into the outlet of the HVAC system (Col. 4, lines 26-40 and Figure 7), and where a tube (i.e. the conduit 32) is configured to be affixed to the straight fitting at a first end (Col. 4, lines 26-40 and Figure 7).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the tube as disclosed by Ahn et al. with a threaded fitting as taught by Rimmer to improve HVAC system serviceability by enabling individual components of a fluid connection as removable for cleaning, repairing, and replacement.
Regarding claim 15, Ahn et al. discloses a kit for managing condensate of a heating, ventilating and air conditioning (HVAC) system having a plurality of installed configurations as discussed above, further comprising: instructions (i.e. the disclosure of Ahn et al. US 5,704,343 in and of itself constitutes a set of instructions since the disclosure of a patent or a patent application sets forth how to make or use an invention, see MPEP 2164).
Note: The recitation “an instruction sheet comprising first instructions to mount the condensate trap directly to a first surface of the HVAC system in a first configuration of the kit with the HVAC system, wherein the HVAC system is in a vertical orientation in the first configuration of the kit, and second instructions to mount the condensate trap to the condensate trap mounting surface of the mounting bracket and to mount the unit mounting portion of the mounting bracket to the first surface of the HVAC system in a second configuration of the kit with the HVAC system, wherein the HVAC system is in a horizontal orientation in the second configuration of the kit” (lines 2-9) is directed to instructions for assembly constitute non-functional printed matter that do not distinguish a claimed product from an otherwise identical prior art product. See In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004), where it was found that claim directed to a kit requiring instructions and a buffer agent was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent even though the content of the instructions differed (MPEP 2112.01).  In the instant case, while the recited instructions differ from Ahn et al., the recited kit -including at least a condensate trap, mounting bracket, and conduit- does not is not distinguished from the kit -including at least a condensate trap, mounting bracket, and conduit- as disclosed by Ahn et al.
Regarding claim 18, Ahn et al. as modified by Rimmer discloses a kit for managing condensate of a heating, ventilating, and air conditioning (HVAC) system (10) including a fitting as discussed above, further comprising: a tube (64, 66) configured to connect to the fitting at a first end of the tube and to the inlet port of the condensate trap at a second end of the tube to provide fluid communication between the outlet of the HVAC system and the inlet port of the condensate trap (Figures 1-2).

Claims 20, 21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 5,704,343), and further in view of Hodges et al. (US 9,322,570).
Regarding claim 20, Ahn et al. discloses a mounting bracket (Annotated Figure 3) configured to mount a condensate trap (60) to a heating, ventilating, and air conditioning (HVAC) system (10), comprising:
A mounting portion defining a first flat surface (Annotated Figure 3) defining a condensate trap mounting surface (Annotated Figure 3: See edge of the mounting portion that connects with the condensate trap).  However, Ahn et al. does not teach or disclose the mounting portion as comprising a mounting receiving portion for receiving a fastener therethrough to mount the condensate trap to the condensate trap mounting surface.
Hodges et al. discloses a mounting bracket (e.g. 165) configured to mount a condensate trap (130) to a heating, ventilating, and air conditioning (HVAC) system (110), where the mounting bracket includes: a first flat surface (167) and a second flat surface (166) extending cross-wise to the first flat surface (Figure 5), a mounting portion comprising (i.e. defined by) the first flat surface (Figure 5), where the first flat surface is (i.e. defines) a condensate trap mounting surface (Figure 5: The first flat surface is attached/mounted to the condensate trap via 168), where the mounting portion comprises a mounting receiving portion (i.e. openings) configured to receive a fastener to mount the condensate trap to the condensate trap mounting surface (Figure 5 and Paragraph 3: The mounting portion defines openings configured to receive a fastener 172, 174), and a unit mounting portion comprising (i.e. defined by) the second flat surface (Figure 5), where the second flat surface is a unit mounting surface that is substantially perpendicular to the condensate trap mounting surface (Figure 5), where the unit mounting surface is configured to abut a surface of the HVAC system when the unit mounting portion is mounted to the HVAC system (Figures 5-7 and Paragraph 33).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the mounting bracket as disclosed by Ahn et al. with a mounting portion comprising a mounting receiving portion as taught by Hodges et al. to improve condensate trap serviceability in the event of damage by configuring the mounting bracket as a separate and distinct component from a condensate trap that is independently replaceable.  Note: It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.
Ahn et al. further discloses a unit mounting portion (Annotated Figure 3) defining a second flat surface defining a unit mounting surface that is substantially perpendicular to the condensate trap mounting surface (Annotated Figure 3), where the unit mounting surface is configured to abut a surface of the HVAC system and extend substantially parallel with the surface of the HVAC system to mount the unit mounting portion to the HVAC system (Figures 1-5 and Col. 4, lines 9-48), where the condensate trap is configured to mount to the HVAC system in multiple orientations relative to the HVAC system (Figures 1-2), and where the condensate trap is configured to receive a flow of condensate induced by gravity in each orientation of the multiple orientations (Figures 1-2 and Col. 4, lines 9-48).
Regarding claim 21, Ahn et al. discloses a mounting bracket configured to mount a condensate trap to a heating, ventilating, and air conditioning (HVAC) system as discussed above, where the unit mounting surface defines a fitting receiving portion (80), where the fitting receiving portion is configured to receive a threaded portion of a fitting (Col. 4, lines 9-16: A screw), where the mounting bracket is mounted to the HVAC system by passing the threaded portion of the fitting through the fitting receiving portion and threading the threaded portion of the fitting into receiving threads at (i.e. adjacent) a condensate output of the HVAC system (Figures 1-2 and Col. 4, lines 9-48).
Regarding claim 25, Ahn et al. discloses a mounting bracket configured to mount a condensate trap to a heating, ventilating, and air conditioning (HVAC) system as discussed above, where the unit mounting portion comprises a cut-out formed in an edge of the unit mounting portion (Annotated Figure 3).

Response to Arguments (amendment with no arguments)
It is noted that Applicant’s 8/25/2022 Request for Continued Examination does not contain any new arguments in addition to those presented in the 7/29/2022 Response After Final.  A response to the arguments as presented in the 7/29/2022 Response After Final is as follows:
Regarding the arguments on page 9, lines 7-15:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.
Regarding the arguments on page 9, line 16 to page 14, line 10:
Applicant alleges that the cited art does not teach or disclose amended claims 1, 20, and 21.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the arguments on page 14, line 11 to page 17, line 3:
Applicant alleges that the cited art does not teach or disclose amended claims 4 and 14.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the arguments on page 17, lines 4-13:
Applicant alleges that claims 2, 3, 6, and 10 are allowable by virtue of dependency.  Applicant’s arguments have been considered but are not found to be persuasive for the reasons as discussed above.
Regarding the arguments on page 17, line 24 to page 18, line 2:
Applicant alleges that the cited art does not teach or disclose new claim 25.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.

Allowable Subject Matter
Claims 11, 13, 16, and 17 were previously indicated as allowable as set forth in the 12/10/2021 Office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON N THOMPSON/Examiner, Art Unit 3763              
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763